                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL MEJIA,                                   Case No. 21-cv-03662-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was opened when plaintiff, a state prisoner proceeding pro se, wrote a

                                  14   letter to the court regarding prison conditions. In an effort to protect his rights, it was filed

                                  15   as a new case. Plaintiff was informed that he had not filed a complaint and was given

                                  16   twenty-eight days to do so. He also was sent a notice that he had not paid the filing fee

                                  17   or applied for leave to proceed in forma pauperis (“IFP”); again, he was allowed twenty-

                                  18   eight days to either pay the fee or file the application. A copy of the court’s form for

                                  19   applications to proceed IFP was provided with the notice. Twenty-eight days has passed

                                  20   and plaintiff has not submitted any filing or otherwise communicated with the court. This

                                  21   case is therefore DISMISSED without prejudice. No fee is due.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 2, 2021

                                  24

                                  25                                                               /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  26                                                              United States District Judge
                                  27

                                  28
